DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Given the disclosed build variations in the vehicle, and the clearances at the lower bolt hole in figure 9, for example, the disclosed structure at the top bolt hole would not prevent movement at the lower hole.  As a result, “eliminates” is incorrect and is seen to be properly –retards—or –restricts--.
Claim 2 is incorrect, only the second clamp 112 is rotatable and while applicant has phrased the clamps generically as to first and second, only one is rotatable.
Claim 9 and 18 lack antecedent for door rail surround as in –door rail surround portion--..
Claim 13 is not understood in net fit cross vehicle.
Claim 18 is incorrect in “second clamp….connected to said second clamp”.
Claim 18 is also apparently incorrect as the fasteners 132 are not in the second clamp, but first clamp at 134 and these fasteners do not connect to the sport bar.
Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term “net fit cross vehicle” is not understood or fully disclosed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Multiple rejections are possible for overly broad claim language.
Claims 1, 2-5,  9, 12-13,14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillard et al. cited by applicant as No. 11 as Daimler Chrysler 6,073,989 in view of either of Wooden or Linnenbuerger or Robinson.
Hillard et al. have the door rail 28, clamp assembly 202, fastener 220, but is subject to the load induced rotation in view of build variations as taught by applicant in view of the clearance between bolt 220 and clamp assembly 202.
Numerous prior art structures would preclude applicant’s problem including the pins 16,17 of Wooden extending into the clamped rail, the lobes 11-13 extending into the cutout slits 3 of Linnenbuerger and the taper shouldered grommet 9 extending into the aperture of Hillard et al. as taught by Robinson.
It would have been obvious at the time of filing of applicant to provide in Hillard et al. the anti-rotation feature of each of these secondary references as a known solution to applicant’s problem.
As to claim 9, see sealing feature 230 and door seal 62 in Hillard et al. 
As to claim 12, all secondary references have a boss as listed.
Claim 13 cannot be fully evaluated, but each boss fits in an aperture.
As to claim 16, Hillard et al. have two assemblies for each surround. 
Claims 2-3, 5, 14-15 are further rejected and claims 6-7, 10-11, 18,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillard et al. in view of Wooden or Linnenbuerger or Robinson  as applied to claim 1 above, and further in view of either of Roberts &  Co or Cross.
It would have been obvious at the time of filing of applicant to provide in any combination above a two part rotatable clamp as taught by either of Roberts &  Co or Cross in order to provide more secure clamping forces over a larger surface of the door rail.
As to claim 4, 7 Hillard et al. fixes the clamp with a threaded insert 220.
As to claim 6, Cross has a pin 8.
As to claim 10, Hillard et al. teach extending the bolt through clamp and bar apertures.
As to claim 11, which clamp is on top and on bottom is an obvious expedient to one of ordinary skill in this art a graduate engineer or experienced designer with no appreciable effect on function.
As to claim 14, Robinson has the fastener received by the boss 9.
As to claim 18, Cross has a threaded aperture 16.
As to claim 19, a spring biasing member for a clamp is common knowledge in the art to ensure clamping engagement.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect 
As to claim 20, Robinson has threads in the boss 9.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillard et al. in view of any one of Wooden or Linnenbuerger or Robinson optionally in view of either of Roberts &  Co or Cross as applied to claims 1 or 3 above, and further in view of Wells.
It would have been obvious at the time of filing of applicant to provide in any reference above threaded inserts to secure a bolt in reliable manner as taught by Wells at 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mottier et al. shows serrations and Wagner shows a locking washer, both effective to applicant’s problem.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
3/26/2021